Judgment affirmed, with costs. Held, we are of the opinion that the facts bring this case within the exception contained in section 94 of the Real Property Law, and that the cause of action is not barred by the Statute of Limitations; also that it may be conceded that some *921of the evidence received was in violation of section 829 of the Code of Civil Procedure; yet we do not deem the error prejudicial, because there is ample undisputed, competent evidence to sustain the findings made, and on the merits the judgment is right. All concur.